Exhibit 10(b)

SIGMA-ALDRICH

Corporation

AGREEMENT between SIGMA-ALDRICH CORPORATION and

Rakesh Sachdev

 

 

 

Sigma-Aldrich Corporation (the “Company”) is presently engaged throughout the
United States and the World in the business of providing specialty chemicals and
other products. I have been employed by the Company and/or desire to be employed
by Company on an at-will basis in connection with the business of the Company. I
understand that the position(s) in which I will or may be employed require(s) me
to have and develop substantial contacts with customers of Company, to directly
or indirectly manage other Company employees and their customer relationships,
and/or to have access to Confidential Information (defined below) and trade
secrets of Company; all of which otherwise would not be available or provided to
me unless I enter into this Agreement. The Company desires to employ or continue
to employ me, subject to and upon the terms described below, including a
requirement that I sign this Agreement and deliver it to Company; and I am
willing and desire to sign and deliver this Agreement in order to secure or
continue employment with Company on the terms described below. Accordingly I
agree as follows:

CONFIDENTIAL INFORMATION

I recognize that the Company is engaged in the business of research,
development, manufacture and sale of chemicals, chemical products and allied
activities, which business requires for its successful operation the fullest
security of its Confidential Information of which I will acquire knowledge
during the course of my employment.

As used in this agreement, “Confidential Information” means all technical and
business information of the Company, or which is learned or acquired by the
Company from others with whom the Company has a business relationship in which,
and as a result of which, similar information is revealed to the Company,
whether patentable or not, which is of a confidential, trade secret and/or
proprietary character and which is either developed by me (alone

or with others) or to which I shall have had access during my employment.
Confidential Information in any case shall include all data, designs, plans,
notes, memoranda, work sheets, formulas, processes, patents, pricing, production
methods and techniques, financial information, information regarding costs,
margins and operating unit financial performance, marketing and business plans
and strategies, pricing strategies, and customer and supplier lists and shall
include information concerning the customers, prospects and employees of the
Company and its affiliates (including but not limited to salaries and expertise,
and customer preferences, contact information, key contacts, credit and
purchasing history, and purchasing requirements and preferences).

I shall use my best efforts and diligence both during and after my employment
with the Company, regardless of how, when or why my employment ends to protect
the confidential, trade secret and/or proprietary character of all Confidential
Information. I shall never, directly or indirectly, use (for myself or another)
or disclose any Confidential Information, for so long as it shall remain
proprietary or protectible as confidential or trade secret information, except
as may be necessary and authorized for the performance of my duties for the
Company.

I shall promptly deliver to the Company, at the termination of my employment or
at any other time at the Company’s request, without retaining any copies, all
documents and other material in my possession relating, directly or indirectly,
to any Confidential Information, including any information maintained on a non
Company computer system.

Each of my obligations in this section shall also apply to the confidential,
trade secret and proprietary information learned or acquired by me during my
employment from others with whom the Company has a business relationship.


 

Appendix B – General SIAL Employment Agreement

Page 1 of 5



--------------------------------------------------------------------------------

COMPETITIVE ACTIVITY

I shall not, directly or indirectly (whether as owner, partner, consultant,
employee or otherwise), at any time during the period of my employment by the
Company and for a period of two years following termination of my employment,
regardless of how, when or why my employment ends, and whether my employment is
terminated by the Company with cause or without cause, engage in, provide any
services or advice to, contribute my knowledge to or invest in any business that
is engaged in any work or activity that involves a product, process, service or
development which is then competitive with, the same as or similar to a product,
process, service or development on which I worked or with respect to which I had
access to Confidential Information while with the Company anywhere the Company
markets or sells any such product or service.

Following expiration of said two-year period, I shall continue to be obligated
under the “Confidential Information” section of this Agreement not to use or to
disclose Confidential Information so long as it shall remain proprietary or
protectible as confidential or trade secret information.

Following termination of my employment for any reason, I agree to advise the
Company of my new employer, work location and job responsibilities within ten
days after accepting new employment. I further agree to keep the Company so
advised of any change in my employment for two years following termination of my
employment with the Company.

I understand that it is not the intention of this Agreement to prevent me from
earning a livelihood, and I agree nothing in this Agreement would prevent me
from earning a livelihood utilizing my general purchasing, sales, professional
or technical skills in any of the hospitals, businesses, research or
manufacturing facilities of companies which are not directly or indirectly in
competition with the Company.

I agree that while employed by the Company and for a period of two (2) years
following termination of employment, regardless of how, when or why my
employment ends, and whether my employment is terminated by the Company with
cause or without cause, I shall not in any manner or in any capacity, directly
or indirectly, for myself or any other person or entity, actually or attempt:
(a) to solicit or encourage any customer or prospective customer of the Company
to purchase any service or product of a type offered by or competitive with any

product or service provided by the Company, or to reduce the amount or level of
business purchased by such customer from the Company, or sell any such products
to any such customer or prospect; or (b) take away or procure for the benefit of
any competitor of the Company, any business of a type provided by or competitive
with a product or service offered by the Company,; or (c) to interfere with the
Company’s relationship with any customer or supplier of the Company.

The term “customer” shall mean any person or entity to whom the Company has sold
any products (a) in the case of on-going employment, during the twenty-four
(24) months immediately preceding any dispute under this paragraph and, (b) in
the case of employment having ended, the twenty-four (24) calendar months
preceding termination of employment; and whom I contacted or dealt with (or whom
someone under my direct or indirect management contacted or dealt with) in
connection with my employment or whose purchasing needs I learned about by
reason of my access to Confidential Information. The term “potential customer”
shall mean any person or entity who, during the applicable twenty-four
(24) month period described above has (a) been involved in discussions or
negotiations with the Company for products sold by the Company; (b) initiated
contact with the Company in order to obtain information regarding products sold
by the Company; (c) been the subject of repeated personal contacts by me and/or
any other Company employee for purposes of soliciting business for the Company;
or (d) been the subject of the Company’s efforts to gather, learn or evaluate
information which may help the Company obtain any future order from such person
or entity; and whom I contacted or dealt with (or whom someone under my direct
or indirect management contacted or dealt with) in connection with my employment
or whose purchasing needs I learned about by reason of my access to Confidential
Information.

During my Company employment and the one (1) year period immediately following
the termination of that employment, I will not directly or indirectly solicit
the employment of, recruit, employ, cause to be employed or hired, entice away,
or establish a business with, any then current employee of Company (other than
personnel who are employed in a clerical or maintenance position) or any other
such person who was employed by Company within the twelve (12) months
immediately prior to such employment or establishment, or suggest to or discuss
with any such person the discontinuation of that person’s status or employment
with Company, or


 

General SIAL Employment Agreement

Page 2 of 5



--------------------------------------------------------------------------------

such person’s employment or participation in any activity in competition with
Company.

INVENTIONS

I agree and understand that “Inventions” shall mean any inventions, discoveries,
ideas, enhancements, derivative works, developments and/or improvements, whether
or not patentable, and works of authorship, whether or not copyrightable, which
are conceived, developed or reduced to practice, or caused to be conceived,
developed, or reduced to practice during the term of my employment with the
Company or utilizing any Company resources.

I agree to make prompt and complete written disclosure to the Company, and to
hold in trust for the sole right, benefit and use of the Company, any and all
Inventions, and I further agree to assign and do hereby assign to the Company
all right, title and interest in and to all Inventions and intellectual
property, including patents (U.S. and foreign) covering said Inventions, which
shall be and remain the sole and exclusive property of the Company; provided,
however, that I shall not be obligated to assign any Invention or intellectual
property for which no equipment, supplies, facility, or Confidential Information
of the Company was used and which was developed entirely on my own time, and
(a) which does not relate to the actual or demonstrably anticipated research or
development of the Company and (b) which does not result from any work performed
by me for the Company.

I shall promptly disclose to the Company all Inventions (as defined herein),
which I may conceive or make (alone or with others) during my employment,
whether or not during working hours, and which, directly or indirectly,

 

  (a) relate to matters within the scope of my duties or field of responsibility
during my employment with the Company; or

 

  (b) are based on my knowledge of the actual or anticipated business or
interest of the Company; or

 

  (c) are aided by the use of time, materials, facilities or information of the
Company.

I hereby assign to the Company or its designee, without further compensation,
all of the right, title and interest in all such ideas, inventions or
discoveries in all countries of the world.

 

I understand that this Agreement shall not apply to inventions or discoveries
made or conceived of and set forth in a tangible medium of expression by me
prior to my employment with the Company. I agree that I have identified on
Exhibit A, beginning on page             , hereof, a complete list of all such
discoveries made or conceived of prior to the commencement of employment. (If
there are no such discoveries designated, I acknowledge that I have neither made
nor conceived of any such discoveries as of the time of employment.) I agree not
to assert that any discoveries were made or conceived of prior to employment by
the Company except as enumerated in Exhibit A.

Without further compensation but at the Company’s expense, I shall give all
testimony and execute all patent and copyright applications, rights of priority,
assignments and other documents and in general do all lawful things requested of
me by the Company to enable the Company to obtain, maintain and enforce
protection of such Inventions in all countries of the world. However, should I
render any of these services during a two-year period following termination of
my employment, I shall be compensated at a rate per hour equal to the basic
salary I received from the Company at the time of termination and shall be
reimbursed for reasonable out-of-pocket expenses incurred in rendering the
services.

In the event the Company is unable for any reason whatsoever to secure my
signature to any lawful and necessary documents required to fully effectuate my
obligations herein, I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as agent and attorney-in-fact, to act
for and in my behalf and stead to do all lawfully permitted acts to fully
effectuate my obligations, including those required to further the assignment,
prosecution and issuance of letters patent or copyright thereon with the same
legal force and effect as if executed by me. I hereby waive and quit-claims to
the Company any and all claims of any nature whatsoever which I may now have or
may hereafter have to sue and collect for infringement of any patent or
copyright resulting from any such application

General

If I am employed by an affiliate of the Company and have not entered into a
superseding agreement with my new employer covering the subject matter of this
Agreement, then this Agreement shall continue in effect and my new


 

General SIAL Employment Agreement

Page 3 of 5



--------------------------------------------------------------------------------

employer shall be termed “the Company” for all purposes hereunder and shall have
the right to enforce this Agreement as my employer. In the event of any
subsequent employment by the Company or any other affiliate, my new employer
shall succeed to all rights under this Agreement so long as such employer shall
be an affiliate of the Company and so long as this Agreement has not been
superseded.

As used in this Agreement, an “affiliate” of the Company shall mean any parent
or subsidiary of the Company, and company owned or controlled by any parent of
the Company as well as any subsidiary of such companies and any company or
corporation with which the Company has a contractual or ongoing business
relationship which requires the Company and such other company or corporation to
agree to non competition or non-disclosure covenants similar to or the same as
those contained herein.

I hereby consent and agree to the Company assigning or transferring its rights
and obligations under this Agreement for any reason at any time in the future to
any other person or entity. Neither this Agreement nor any of my obligations
under this Agreement may be assigned or delegated by me. I also understand and
acknowledge that my employment with the Company will be “at-will,” which means
that I or the Company may terminate my employment with the Company for any
reason or no reason at all, subject to the following: The Company and I shall
have the right to terminate my employment at any time and for any reason by
giving at least 14 days written notice to the other party; provided, however,
the Company may terminate my employment without notice at any time for any cause
deemed by it to be a breach of my employment duties or of any of my obligations
under this Agreement. My execution of this Agreement, and agreement to its
terms, does not alter the at-will status of my employment with Company nor
entitle me to any payment, or particular salary, commission, bonus, method of
compensation, commission arrangement, benefits, job, position, term of
employment, location of employment, working conditions or opportunities. I agree
that all post-employment obligations contained in this Agreement continue in
full force and effect whether my employment is terminated with or without cause
by me or Company, or there is any change in any terms or conditions of my
employment, any products or services offered or sold by Company (or any level of
business at any particular location or office), any position held by me, any
location where I work, or any compensation, commission plan or benefits provided
to me, even if I consider such a change to be adverse. No level or

amount of compensation, office activity, or any particular position or place of
work, is promised or guaranteed. No promises or guaranties have been made to me
to sign this Agreement or work for Company, which are not set out in this
Agreement. And, in the event of a conflict between the terms of the Employment
Offer Letter and this agreement, the terms of the Employment Offer Letter
control.

In order to preserve Company’s rights under this Agreement, Company is
authorized to advise any third party with whom I may become employed or enter
into any business or contractual relationship with, or whom I may contact for
any such purpose, of the existence of this Agreement and its terms, and the
Company shall not be liable for doing so.

I hereby acknowledge that damages for the violation of the provisions contained
in this Agreement will not give full and sufficient relief to the Company, and I
agree that in the event of any violation of any of said provisions the Company
shall be entitled to injunctive relief against violation thereof, without any
bond being required for such injunctive relief, in addition to any other rights
it may have by reason of said violation.

I further agree and understand that the Company shall be entitled to the
reasonable costs and attorneys’ fees the Company incurs attempting to enforce
any of the provisions of this Agreement.

This Agreement is deemed to be accepted and entered into in the State of
Missouri and shall be interpreted under the internal laws of the State of
Missouri without reference to conflicts of law principles. In any suit to
enforce this Agreement, venue and jurisdiction is proper in the St. Louis County
Circuit Court and (if federal jurisdiction exists) the U.S. District Court for
the Eastern District of Missouri, and I waive all objections to jurisdiction in
any such forum and any defense or claim that either such forum is not the most
convenient forum.

If any provision of this Agreement is held invalid in any respect, it shall not
affect the validity of any other provision of this Agreement. If any provision
of this Agreement is held to be unreasonable or unenforceable as to time, scope
or otherwise, it shall not be rendered invalid and unenforceable but instead
shall automatically be amended and limited to such lesser time period, or to
such lesser degree, extent and/or scope as will grant


 

General SIAL Employment Agreement

Page 4 of 5



--------------------------------------------------------------------------------

the Company the maximum enforceable restriction on my activities permitted by
applicable law.

I represent, warrant and agree that I: (i) am not a party to any agreement,
subject to any court order, or under any obligation to another person, business
or entity which would in any manner prevent, limit or impair my ability to fully
perform any duties for Company or to engage in any business currently engaged in
by Company; and (ii) have not disclosed and will not disclose to the Company,
nor use for the benefit of any Company entity, any trade secrets of any person,
business or entity who was one of my former employers, unless and until such
trade secrets have become lawfully available to the public or to Company’s
industry or unless such disclosure is permitted by agreement with or by the
consent of any such former employer; and I have been instructed by the Company
not to do so and not to use or provide to the Company any documents or property
of any former employer.

Neither this Agreement nor any of its terms may be added to, amended, or waived
except in a writing signed by me and an executive officer of the Company
referencing this Agreement. This Agreement is in addition to and not in lieu of
any other agreements entered into by me previously or subsequently concerning
inventions, confidentiality, non competition or non solicitation.

The Company’s failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non existence of any other
similar agreement for anyone else employed by the Company or by the Company’s
failure to exercise any of its rights under any such agreement.

 

This Agreement is signed in duplicate, as of the 27th day of October, 2008.

SIGMA-ALDRICH CORPORATION

 

By   /s/ Douglas W. Rau

Douglas W. Rau, Vice President – Human Resources

Typed Name and Title

 

/s/ Rakesh Sachdev Signature of Employee

 

Rakesh Sachdev Typed Name of Employee


 

General SIAL Employment Agreement

Page 5 of 5